DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 5 August, 2021 have been fully considered but most of the arguments are not persuasive for the following reason:
Applicant’s arguments centered around the high power asymmetric output switch, regarding the only independent claim 1, that none of the prior arts of record (i.e. Ekman et al. (US 6,288,606), Kishigami et al. (US 2013/0316663) or Kim et al. (US 2004/0130391)) teaches the high power asymmetric output switch because applicant's high power asymmetric output switch, 
1) Has high ground referenced isolation, and 
2) Functions differently under high-power mode and moderate power  modes of operations of the network, such that the switch is configured to provide less RF loss, good load impedance to narrowband high-power amplification and high isolation to wideband moderate output power amplification (Remarks, p. 9).
Applicant considers Ekman’s, Kishigami’s and Kim’s output switches 403, 1 and 32/33 respectively as standard switches as opposed to the high power asymmetric switch of the current invention because these switches do not offer the two merits that the applicant’s switch provide (Remarks, p. 10).
However, so long as the aforementioned two merits of the high power asymmetric output switch of the invention is not included in the claim, examiner is not bound to include those merits in the high power asymmetric switch of Ekman, Kishigami claim not the specification and claim can be interpreted in the broadest reasonable way and it is improper to import claim limitations from the specification (MPEP §2111.01 Plain Meaning [R-10.20.2019] par. II).
Examiner provided rational for considering the switches 403 (Ekman), 1 (Kishigami) and 32/33 (Kim) as 
1) High power 
2) Asymmetric 
3) Output switch 
because each one of those switches functions at high power (since at the output of power amplifier is inherently high power), are asymmetric (because at one throw the switch handles higher power and in other throw the switch handles lower power, so asymmetric power handling in different throws, which is not necessarily way off from the asymmetric switch specified by the applicant. Although applicant didn’t explicitly mention in the specification, why the switch is termed as asymmetric switch, the closest applicant specified about the system, not specific to the switch, that the system is able to be operated either narrow band with high power and high efficiency or wide band with lower output power, see lines 18-20 of p. 2 of the specification. In this analysis asymmetry of power handling is surely a criteria along with frequency bandwidth) and output switch (because the switch is used at the output terminal of the power amplifier) and connected exactly as claimed (to the at least one high power amplifier and the at least one connection line) and performs (sends a plurality of signals coming from the at least one high power amplifier and the at least one connection line to an output) exactly as claimed. 
Since the applicant didn’t do any amendment to the claims to include specific merits of the high power asymmetric output switch into the claim, examiner will reject claims 1, 6 and 9 using the prior arts or record as stated below.
Examiner admits the inadvertent drafting error of using same US patent number (i.e. US 6,288,606) for Ekman and Kishigami and notes applicant’s comment with appreciation. In the current office action, proper correction is made.
Examiner agrees to the argument regarding Kim that the embodiment of Fig. 1 in Kim is a conventional design which has been improved via the embodiments of Figs. 5, 6 & 8 and therefore Kim teaches away the conventional design. Hence examiner withdraws the rejection based on Kim.   
Claim Objections
Claim 1 is objected to because of the following informalities:  
The amendment to claim 1 to overcome the 35 U.S.C. 112(b) rejection, although clarifies that a second amplification is accomplished as the received signal is directed towards the at least one connection line, but the statement “which amplifies the power of the signal sent to the connection line” indicates that the at least one connection line amplifies the signal sent to the connection line. This again is an improper characterization of the connection line. The way the connection line is defined in the disclosure, the connection line doesn’t offer any amplification to the signal. It requires an amplifier to amplify a signal. In the invention there is a first amplifier (1a, see Fig. 1 of the application) between the input block and the connection line and this first amplifier amplifies (p. 6, lines 15-17 of the specification) the signal sent to the connection line. Thus in order to avoid the improper characterization of the amplification done by the connection line, applicant may replace the statement “which amplifies the power of the signal sent to the connection line” in lines 9-10 of claim 1 with --the power of the signal is amplified prior to sending to the connection line--.   
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6 & 9, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ekman et al. (US 6,288,606).

    PNG
    media_image1.png
    403
    512
    media_image1.png
    Greyscale
 
Fig. 4 of Ekman annotated by the examiner for ease of reference.

Regarding claim 1, Ekman discloses a power amplifier system (of Fig. 4) for amplifying a power of an electrical signal, comprising;
At least one high power amplifier (an upper amplifier branch comprising a predistorter PRED and a high-power nonlinear power amplifier NPA, indicated by a dotted rectangular block and denoted as ‘HPA’ by the examiner in the annotated Fig. 4 of Ekman above), 
At least one connection line (denoted by ‘CL’ by the examiner in Fig. 4 of Ekman above, a line for delivering linear power to the output, starting from the output of a linear power amplifier LPA to a high power asymmetric output switch, designated as ‘OB’ by the examiner),
At least one input block (denoted by the examiner as ‘IB’, shown through dotted line as an L-shaped block includes the linear power amplifier LPA) which receives at least one signal from an input (at 101), wherein the at least one input block (IB) is connected to the at least one high power amplifier (HPA) and the at least one connection line (CL), the at least one input block (IB) sends received signal (at input 101) to either the at least one high power amplifier (HPA) or the at least one connection line (through LPA) and which (through power amplifier (LPA) prior to the connection line) amplifies the power of the signal sent to the connection line (CL), and
At least one high power asymmetric output switch (denoted by the examiner as ‘OB’ and is considered as high power (because used at the output of a high power amplifier) asymmetric switch (because at one throw the switch handles higher power and in other throw the switch handles lower power, so asymmetric power handling in different throws), this switch activates the final output) which is connected to the at least one high power amplifier (HPA) and the at least one connection line (CL) and the at least one high power asymmetric output switch (OB) sends a plurality of signals coming from the at least one high power amplifier (HPA) and the at least one connection line (CL) to an output (based on the signal level at the switch, the switch connects the appropriate amplified signal path to the output, col 7, lines 3-8).
Ekman also discloses per claim 6 that the at least one input block (IB) comprises at least one first amplifier element (LPA can be considered as part of the input block where the line part at the output LPA up to the output switch OB, indicates the connection line, CL as shown through dotted blocks in annotated Fig. 4 of Ekman above), wherein the at least one first amplifier element (LPA) is connected to the at least one connection line (CL); at least one fourth switching element (401) which controls connection between the input (101) and the at least one first amplifier element (LPA); and at least one fifth switching element (402) which controls connection between the input (101) and the at least one high power amplifier (HPA) and per claim 9, the at least one input block (IB), the at least one high power amplifier (HPA), the at least one high power asymmetric output switch (OB) and the at least one connection line (line consisting of LPA) are distinct elements and per claim 17-20, the at least one input block (IB) is directly connected to the at least one high power amplifier (HPA), the at least one high power asymmetric output switch (OB) is directly connected to the at least one high power amplifier (HPA, see Fig. 4 above), the at least one connection line (CL) is directly connected to the at least one input block (IB) and the at least one high power asymmetric output switch (OB).
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishigami et al. (US 2013/0316663).

    PNG
    media_image2.png
    501
    938
    media_image2.png
    Greyscale

Fig. 10 of Kishigami annotated by the examiner for ease of reference.

Regarding claim 1, KISHIGAMI discloses a power amplifier system (100, of Fig. 10) for amplifying a power of an electrical signal (coming from the input side, not shown), comprising;
At least one high power amplifier (31 driven by 51), 
At least one connection line (a separate line for delivering power to the output consisting of linear power amplifiers 32 driven by 52),
At least one input block (denoted by the examiner as 206) which receives at least one signal from an input (not shown), wherein the at least one input block (206) is connected to the at least one high power amplifier (31 driven by 51) and the at least one connection line (line consisting of amplifier 32 driven by amplifier 52), the at least one input block (206) sends received signal (at input not shown) to either the at least one high power amplifier (31 driven by 51) or the at least one connection line (line consisting of amplifier 32 driven by amplifier 52) and at least one power amplifier (amplifier 32 driven by amplifier 52) amplifies the power of the signal sent to the connection line (line consisting of amplifier 32 driven by amplifier 52), and
At least one high power asymmetric output switch (1 is considered as asymmetric switch because based on asymmetric power output, this switch activates the final output) which is connected to the at least one high power amplifier (amplifier 31 driven by amplifier 51) and the at least one connection line (line consisting of amplifier 32 driven by amplifier 52) and the at least one high power asymmetric output switch (1) sends a plurality of signals coming from the at least one high power amplifier (amplifier 31 driven by amplifier 51)and the at least one connection line to an output (based on the selected band at the input switch, the switch 1 connects the appropriate amplified signal path to the output).
Allowable Subject Matter
Claims 2-5, 7-8 and 10-16  would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2, 3, 12 are allowable over the closest prior art (i.e. Ekman or Kishigami) because neither Ekman nor Kishigami detail the at least one high power asymmetric output switch as claimed of having connections to ground and output through first, second and third matching networks and two switches and the input block being consisted of two switches to switch through three matching elements between input and ground. 
Claim 7 is allowable over the closest prior art (i.e. Ekman) because neither Ekman nor Kishigami teaches at least one seventh switching element which controls connection between the at least one first amplifier element (LPA) and the at least one connection line (CL).
Claim 10 is allowable since the closest prior arts (i.e. Ekman or Kishigami) don’t teach a complete integration of the input block, high power amplifier, high power asymmetric output switch and the connection line all on a single chip. Closest Kishigami teaches as all but the input block integrated on a chip (§0078). 
Finality of the Rejection
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843